UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6426


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TRACY MAURICE THOMAS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.      W. Earl Britt,
Senior District Judge. (4:08-cr-00020-BR-1; 4:12-cv-00001-BR)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tracy Maurice Thomas, Appellant Pro Se.     Matthew Fesak,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tracy    Maurice    Thomas        seeks   to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)   motion.         The   order      is    not   appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.       § 2253(c)(1)(B)         (2006).          A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find   that     the     district        court’s     assessment         of    the

constitutional claims is debatable or wrong.                       Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable      claim     of   the    denial     of    a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Thomas has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense      with    oral    argument       because      the      facts    and       legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3